Case: 12-14324   Date Filed: 02/12/2013   Page: 1 of 2

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-14324
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:07-cr-00261-JSM-TBM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


QUANTAVIAN YEMETRIUS HARRIS,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________
                          (February 12, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges

PER CURIAM:
              Case: 12-14324      Date Filed: 02/12/2013   Page: 2 of 2

      Quantavian Harris appeals pro se the denial of his motion to reduce his

sentence. 18 U.S.C. § 3582(c). We affirm.


      The district court did not err. Harris is ineligible for a sentence reduction

under Amendment 750 because he was sentenced as a career offender. See United

States v. Lawson, 686 F.3d 1317, 1321 (11th Cir.), cert. denied, 133 S. Ct. 568

(2012). Harris also cannot obtain relief based on the lower mandatory minimum

sentence provided under the Fair Sentencing Act of 2010. The Act “is not a

guidelines amendment by the Sentencing Commission, but rather a statutory

change by Congress, and . . . does not serve as a basis for a . . . sentence reduction”

under section 3582(c)(2), and in any event, the lower mandatory sentence does not

apply retroactively to offenders who, like Harris, were sentenced before the

effective date of the Act. United States v. Berry, 701 F.3d 374, 377 (11th Cir.

2012). Harris argues, for the first time, that denying him the benefit of a reduced

sentence under the Act violates his right to due process under the Fifth Amendment

and constitutes cruel and unusual punishment under the Eighth Amendment, but

we cannot consider these “extraneous sentencing issues.” United States v. Bravo,

203 F.3d 778, 782 (11th Cir. 2000). Harris may raise his constitutional arguments

in a collateral motion. See 28 U.S.C. § 2255.

      We AFFIRM the denial of Harris’s motion to reduce his sentence.



                                           2